DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities, and should be:
“The arrangement of claim 1, wherein the computing device is programmed to calculate the current amount of material in the supply container…”

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter (claim 20 should begin with “A non-transitory computer readable medium comprising instructions…)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flamme et al. (U.S. Patent 6,070,539).

Regarding claims 1 and 20, Flamme discloses (Figs. 1-19) an arrangement for detection of an amount of material in a supply container (above or below a certain level, or empty: col. 14, lines 33-48) of a machine for application of material to a field (seeds, for example: col. 14, lines 25-32), the arrangement comprising:
a data entry device 204/206 (i.e. level sensors: col. 14, lines 33-48) for receiving fill level data concerning an amount of material present in the supply container at a specific time point (i.e. when the seed level falls below a predetermined level: col. 14, lines 33-36);
an outflow sensor 216 (seed rate sensor: col. 14, lines 49-55) for detection of the amount of material that has flowed out of the supply container (col. 14, lines 49-55); and
a computing device 130 (controller: col. 14, lines 12-22) communicatively coupled to the data entry 204/206 device and the outflow sensor 216 (col. 14, lines 33-55), the computing device 130 programmed to calculate the current amount of material in the supply container (above or below a certain level, impending depletion, or seed has run out: col. 14, lines 43-44 and 53-55) based on the obtained fill level data (from 204/206: col. 14, lines 33-48) and the 

Regarding claim 2, Flamme discloses (Figs. 1-19) the data entry device 204/206 receives fill level data (col. 14, lines 33-48), the fill level data comprising information concerning the amount of material present in the supply container generated by a fill level sensor 204/206 associated with the supply container at a specific time point (i.e. when the seed level falls below a predetermined level: col. 14, lines 33-36).

Regarding claim 3, Flamme discloses (Figs. 1-19) the material in the supply container comprises a plurality of units (i.e. seeds: col. 14, lines 49-55) and the outflow sensor 216 is configured to count the units removed from the supply container (col. 14, lines 49-51).

Regarding claim 10, Flamme discloses (Figs. 1-19) the computer device 130 is associated with an onboard computer 130 of at least one of the machine and a vehicle moving the machine (col. 7, lines 62-63).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. (U.S. Patent 6,070,539) in view of Bardi (U.S. Pub. 2015/0359164).

Regarding claims 4-6, Flamme is applied as above, and discloses the computer device 130 is programmed to receive data concerning fill level data of the material in the supply 
Flamme does not disclose the computer device is programmed to receive data concerning a volume density information of the material in the supply container; the computer device is programmed to receive volume density information of the material in the supply container from at least the data entry device or from stored information on a local or remote memory; and the computer device is programmed to receive mass density information of the material in the supply container.
Bardi discloses the computer device is programmed to receive data concerning a volume density information of the material in the supply container (i.e. seed volume: [0058], [0064] – gives number of seeds per volume); the computer device is programmed to receive volume density information of the material in the supply container from at least the data entry device or from stored information on a local or remote memory (see pars. [0058], [0064]); and the computer device is programmed to receive mass density information of the material in the supply container (see pars. [0058], [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flamme’s device so that, in addition to the fill level and outflow data, the computer device is programmed to receive data concerning a volume density information of the material in the supply container; the computer device is programmed to receive volume density information of the material in the supply container from at least the data entry device or from stored information on a local or remote memory; 
Such a modification would reduce error and provide a more accurate determination of application rates than when dispensed based on volume alone (Bardi: [0057]).

Regarding claim 12, Flamme discloses (Figs. 1-19) a method for detecting the amount of material in a supply container of a machine for application of material to a field (seeds, for example: col. 14, lines 25-32), the method comprising:
identifying, with a computer device 130, fill level data (via level sensors 204/206: col. 14, lines 33-48) for an amount of material present in the supply container at a specific time point (i.e. when the seed level falls below a predetermined level: col. 14, lines 33-36);
receiving, with the computer device 130, data from an outflow sensor 216 (seed rate sensor: col. 14, lines 49-55), the data relating to the amount of material that has flowed out of the supply container (col. 14, lines 49-55); and
calculating, with the computer device 130, the amount of material in the supply container (impending depletion, or seed has run out: col. 14, lines 43-44 and 53-55).
Flamme does not disclose identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container.
Bardi discloses identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container (see pars. [0058], [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flamme’s method to include identifying, with a 
Such a modification would reduce error and provide a more accurate determination of application rates than when dispensed based on volume alone (Bardi: [0057]).

Regarding claim 14, Flamme discloses (Figs. 1-19) generating a warning signal (impending depletion, or seed has run out: col. 14, lines 43-44 and 53-55) if the amount of material in the supply container goes below a predetermined amount (either the level below the sensors 204/206, or the impending depletion: col. 14, lines 33-55), wherein the warning notifies the operator to refill the supply container (col. 14, lines 45-47). 

Regarding claim 16, Flamme discloses (Figs. 1-19) the fill level data comprises information concerning the amount of material present in the supply container generated by a fill level sensor 204/206 associated with the supply container at a specific time point (i.e. when the seed level falls below a predetermined level: col. 14, lines 33-36).

Regarding claim 17, Flamme discloses (Figs. 1-19) the amount of material in the supply container comprises a fill level of the material in the supply container (col. 14, lines 33-36).

Claims 4-7, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. (U.S. Patent 6,070,539) in view of Landphair (U.S. Pub. 2012/0036914).


Flamme does not disclose the computer device is programmed to receive data concerning a volume density information of the material in the supply container; the computer device is programmed to receive volume density information of the material in the supply container from at least the data entry device or from stored information on a local or remote memory; and the computer device is programmed to receive mass density information of the material in the supply container.
Landphair discloses the computer device is programmed to receive data concerning a volume density information of the material in the supply container (density: [0021]); the computer device is programmed to receive volume density information of the material in the supply container from at least the data entry device or from stored information on a local or remote memory (density is a known value: [0021]); and the computer device is programmed to receive mass density information of the material in the supply container (density: [0021]-[0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flamme’s device so that, in addition to the fill level and outflow data, the computer device is programmed to receive data concerning a volume density information of the material in the supply container; the computer device is 
Such a modification would give a more accurate measurement of the actual amount of seed in the container (Landphair: [0021]-[0022]).

Regarding claim 7, Flamme is applied as above, but does not disclose the computer unit is programmed to calculate and display a path length or area that can be covered with the material in the supply container using the calculated amount of material in the supply container.
Landphair discloses the computer unit is programmed to calculate and display a path length or area that can be covered with the material in the supply container using the calculated amount of material in the supply container [0023].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flamme’s device so that the computer unit is programmed to calculate and display a path length or area that can be covered with the material in the supply container using the calculated amount of material in the supply container, as taught by Landphair.
Such a modification would improve operational efficiency (Landphair: [0023]).


identifying, with a computer device 130, fill level data (via level sensors 204/206: col. 14, lines 33-48) for an amount of material present in the supply container at a specific time point (i.e. when the seed level falls below a predetermined level: col. 14, lines 33-36);
receiving, with the computer device 130, data from an outflow sensor 216 (seed rate sensor: col. 14, lines 49-55), the data relating to the amount of material that has flowed out of the supply container (col. 14, lines 49-55); and
calculating, with the computer device 130, the amount of material in the supply container (impending depletion, or seed has run out: col. 14, lines 43-44 and 53-55).
Flamme does not disclose identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container.
Landphair discloses identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container (see pars. [0021]-[0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flamme’s method to include identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container, as taught by Landphair.
Such a modification would improve operational efficiency (Landphair: [0023]).



Regarding claim 16, Flamme discloses (Figs. 1-19) the fill level data comprises information concerning the amount of material present in the supply container generated by a fill level sensor 204/206 associated with the supply container at a specific time point (i.e. when the seed level falls below a predetermined level: col. 14, lines 33-36).

Regarding claim 17, Flamme discloses (Figs. 1-19) the amount of material in the supply container comprises a fill level of the material in the supply container (col. 14, lines 33-36).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. (U.S. Patent 6,070,539) in view of Landphair (U.S. Pub. 2012/0036914), and further in view of Fick et al. (U.S. Patent 5,931,882).

Regarding claims 8-9, and 15 Flamme’s modified device is applied as above, and discloses the machine has a plurality of planting units 132/134 (col. 14, lines 33-34), each of which has its own supply container (col. 14, lines 33-34).

Fick discloses (Figs. 1-5) the computer device is programmed to calculate and display the path length or area that can be covered with the material in the supply container using a planting chart (as shown in Fig. 5, and see col. 10, lines 22-63), the planting chart comprising a map of the field with the intended path of the machine (as shown in Fig. 5, and see col. 10, lines 22-63) and the intended spacing of the material (i.e. the dispensing rate: col. 10, line 40; which determined spacing); and the computer device is programmed to calculate and display a shortest path length (“a” or “b” in Fig. 5 – the shortest length in each grid unit is along either “a” or “b”) for at least one of the supply containers (col. 10, lines 22-63); and the path length or area is calculated (as shown in Fig. 5), with the computing device, using a planting chart (as shown in Fig. 5), the planting chart comprising a map of the field with an intended machine path and locations in which the material will be applied (col. 10, lines 35-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Littke’s device so that the computer device is programmed to calculate and display the path length or area that can be covered with the 
Such a modification would improve operational efficiency (Fick: col. 6, lines 16-25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,921,171 in view of Flamme et al. (U.S. Patent 6,070,539). 

Regarding claim 1, U.S. Patent ‘171 claims (claim 1):
An arrangement for detection of the amount of material in a supply container of a machine for application of material to a field, the arrangement comprising:

an outflow sensor for detection of the amount of material that has flowed out of the supply container; and
a computer device connected to the data entry device and outflow sensor, the computing device programmed to calculate the current amount of material in the supply container using the obtained fill level data and the signals of the outflow sensor obtained after the specific time point.
U.S. Patent ‘171 does not claim the computer device is programmed to issue a warning signal if the amount of material in the supply container falls below a predetermined level.
Flamme discloses the computer device 130 is programmed to issue a warning signal (impending depletion, or seed has run out: col. 14, lines 43-44 and 53-55) if the amount of material in the supply container falls below a predetermined level (either the level below the sensors 204/206, or the impending depletion: col. 14, lines 33-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the current application to claim that the computer device is programmed to issue a warning signal if the amount of material in the supply container falls below a predetermined level, as taught by Flamme.
Such a modification would alert the user when the bin is low/needs to be refilled.

s 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,921,171 in view of either Bardi (U.S. Pub. 2015/0359164) or Landphair (U.S. Pub. 2012/0036914).

Regarding claim 12, U.S. Patent ‘171 claims (claim 1):
A method for detecting the amount of material in a supply container of a machine for application of material to a field, the method comprising:
identifying, with a computer device, fill level data for an amount of material present in the supply container at a specific time point;
receiving, with the computer device, data from an outflow sensor, the data relating to the amount of material that has flowed out of the supply container; and
calculating, with the computer device, the amount of material in the supply container.
U.S. Patent ‘171 does not claim identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container.
Bardi discloses identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container (see pars. [0058], [0064]).  Also, Landphair discloses identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container (see pars. [0021]-[0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flamme’s method to include identifying, with a computer device, at least one of a volume density or mass density of the material in the supply container, as taught by Bardi or Landphair.

Although claim 12 of the current application claims a method, and claim 1 of U.S. Patent ‘171 is directed to an apparatus, the apparatus of U.S. Patent ‘171 contains the functional limitations that perform the method and meet the limitations of the current applicant’s claim 12.

Regarding claim 13, U.S. Patent ‘171 claims (claim 1): a plurality of supply containers are present calculating, with the computer device, a path length or area which can be covered by each respective supply container based on an amount of material in the respective supply containers;
identifying, with the computing device, a shortest path length which can be covered by each supply container using the amount of material in the respective supply containers; and
displaying to an operator an indication of the supply container with a shortest remaining path length.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 02-14-2022 have been fully considered but they are not persuasive.  Applicant argues that Flamme does not disclose that the computing device is programmed to calculate a current amount of material in the supply container based on the obtained received fill level data and signals of the outflow sensor obtained after the specific time point.  However, in at least one instance (i.e. when the container is empty), the computing device calculates a current amount of material in the supply container (empty, i.e. the current amount is zero) based on the obtained received fill level data (i.e. that the level is below the optical level sensor: col. 14, lines 33-48) and signals of the outflow sensor (“Actual seed rate sensor 216 may also be used to inform controller 130, and ultimately the operator, that the seed has run out” – col. 14, lines 53-55) obtained after the specific time point (i.e. obtained after the seed falls below the level of the sensors 204/206).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852